DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 7 and 15 are objected to because of the following informalities:  
	Claim 7 line 2 it appears that there is a typographical error and the word “form” is meant to be “from”.
Claim 15 appears to have a typographical error in the punctuation at the end of the claim. The claim should be in sentence form and end with a period (.) and not a comma (,).
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 4-5, 7, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
changes an initial color. It is the color changing characteristic (claim 1) that changes an initial color pattern.
Claims 7, 9, and 11 each recite the limitation "the third type of filament" in line 1.  There is insufficient antecedent basis for these limitations in the claims. Are claims 7, 9, and 11 meant to depend on claim 2 or another claim?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-2, 6-8, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman et al., US 2016/0015163.
	Newman et al. disclose the claimed invention including a head for an oral care implement (head of 10, Title), comprising a number of colored filaments (30; 61, 62 correspond to colors), the filaments extending from a mounting surface of the head (see Figures) and being .
4.	Claim(s) 1, 6, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Driesen et al., US 8,448,286.
	Driesen et al. disclose the claimed invention including a head for an oral care implement (not shown, Column 3 Lines 66-67) comprising a number of colored filaments (2, 3), the filaments extending from a mounting surface of the head (not shown, mounting surface of head portion of toothbrush, filaments mounted at ends opposite the free ends, Column 3 Lines 20-22 describes the free end, also Column 3 Line 66 to Column 4 Line 1) and being grouped together to define an initial color pattern (the pattern shown in Figure 1), the colored filaments comprising at least a first and second type of filament (Column 1 Lines 53-59 and Column 2 Lines 42-45 and 60-63, first type 2 have a greater cross-section diameter than the finer second type having a smaller cross-section diameter), wherein the types of filaments differ in color changing characteristics over a pre-defined amount of time (the first type has a color changing characteristic of an indicator 5, Column 2 Lines 34-41; the second type changes color in addition to mechanical changes of bending, Column 2 Lines 46-51, fanning, Column 3 Lines 6-12 and .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al., US 2016/0015163 in view of Endo et al., JP 2005-103184A (see also English translation).
	Newman et al. disclose all elements previously discussed above and teaches that the first color pattern is uniform and consists of one color only (paragraph 0114), instead of the opposite where the initial color pattern is uniform and is of one color only.
	Endo et al. teach similar filaments of color-changing properties and teaches one embodiment (of many) in Figure 3A where the filaments are consistently the same color pattern initially (see English translation Page 5, first paragraph).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filaments of Newman et al. so that they are all initially the same color pattern, as taught by Endo et al., so that the filaments appear the same when there has not been any wear to the bristles. Also it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the initial the color pattern of Newman et al. so that the color-changing filament operates in the opposite or reverse manner, that the filaments are in an initial color pattern that is uniform and in one color only and the color-changing filaments transform the pattern to be a non-uniform first color pattern to indicate the wear of filaments due to use as an obvious modification in reversal of coloring.
6.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driesen et al., US 8,448,286 in view of Newman et al., US 2016/0015163.
	Driesen et al. disclose all elements previously mentioned above, however fails to disclose any specifics regarding the colors used by the first and second types of filaments. In 
	Newman et al. teach an oral care implement having first and second types of filaments, the filaments are color-changing (paragraphs 0089-0090, 0114-115) each type of filament having different colors in order to provide contrast and visually communicate a functional characteristic of the oral-care implement (Abstract, paragraph 0090).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first color of the first type of filament and the first color of the second type of filament of Driesen et al. to be different, as taught by Newman et al., so that there is contrast between the bristle filament types and this can be used to create an image to visually communicate to a user.
7.	Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al., US 2016/0015163 in view of Breuer et al., US 4,802,255.
	Newman et al. disclose all elements previously discussed above, however fails to disclose that at least one type of filament is a monofilament comprising polyamide and a water-soluble dye colorant selected from the group consisting of a food dye and a dye leaching over at least one of the pre-defined periods of time in response to increased use of the filament, thereby changing the color from an initial color to at least one of a second color and a third color.
	Regarding claim 12, Breuer et al. teach a filament having color-changing properties (20, 20a) in which the filament is a monofilament comprising polyamide (Column 3 Lines 41-43) and a water-soluble dye colorant selected from the group consisting of a food dye and a dye 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify or substitute the at least one type of filament of Newman et al. for one that has color-changing properties where the filament is a monofilament comprising polyamide and a water-soluble dye colorant selected from the group consisting of a food dye and a dye leaching over at least one of the pre-defined periods of time in response to increased use of the filament, as taught by Breuer et al., as an effective technique in providing color-changing properties to a filament that indicates the wear or use of the filaments. With regards to claim 14, it would have been obvious for one of ordinary skill in the art before the .
Allowable Subject Matter
8.	Claims 4-5, 7, 9, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg